Filed 6/27/13 P. v. Garcia CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



THE PEOPLE,                                                                                  C072605

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF123052)

         v.

JANET JOY GARCIA,

                   Defendant and Appellant.




         Appointed counsel for defendant Janet Joy Garcia has filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.
                                                 BACKGROUND
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)


                                                             1
       On June 22, 2012, defendant entered the Burlington Coat Factory in Woodland
and took a number of items without paying for them. Defendant has several previous
theft convictions for which she served time in custody. She was charged with petty theft
with prior theft convictions (Pen. Code, §§ 484, subd. (a), 488, 666, subd. (a)), and
possession of paraphernalia (Health & Saf. Code, § 11364.1). It was further alleged
defendant had two prior strike convictions. (Pen. Code, § 667, subds. (c), (e)(1).)
       Pursuant to a negotiated plea agreement, defendant pled no contest to petty theft
with prior theft convictions and admitted having sustained one prior strike. In exchange
for her plea, it was agreed that the remainder of the complaint would be dismissed and
she would be sentenced to a stipulated state prison term of 32 months.
       The trial court sentenced defendant to the low term of 16 months, doubled for the
strike, for a total of 32 months, in accordance with the plea agreement. The trial court
also imposed various fines and fees, including a $240 restitution fine, and awarded
defendant 57 days of presentence custody credit.
       Defendant appeals. She did not obtain a certificate of probable cause. (Pen. Code,
§ 1237.5.)
                                      DISCUSSION
       Counsel advised defendant of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we have
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                             2
                                   DISPOSITION
     The judgment is affirmed.



                                                  DUARTE   , J.



We concur:



        MAURO                    , Acting P. J.



        MURRAY                   , J.




                                          3